Citation Nr: 1112869	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  09-31 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial, compensable rating for residuals of status post hemorrhoidectomy, fistulectomy, and sphincterotomy, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to April 1994.  The Veteran's discharge from service on December 23, 1990, is considered honorable for VA purposes.  The Veteran's service for the period from December 24, 1990, to April 18, 1994, is considered dishonorable for VA purposes, and, is, thus, a bar to VA benefits.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2008 rating decision in which the RO, granted service connection for residuals of status post hemorrhoidectomy, fistulectomy, and sphincterotomy, and assigned a zero percent (noncompensable) rating, effective October 26, 2001.  In August 2008, the Veteran filed a notice of disagreement (NOD) with the assigned rating.  A statement of the case (SOC) was issued in July 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2009.

In September 2008, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  

In January 2011, the Veteran's representative provided oral argument during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  The Veteran was hospitalized and unable to attend the hearing.

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for residuals of status post hemorrhoidectomy, fistulectomy, and sphincterotomy, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

For the reasons expressed below, the matter on appeal-expanded to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321-is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

The Board's review of the record reveals that further RO action in this appeal is warranted.

The Veteran asserts that the rating schedule does not adequately assess the impact his residuals of status post hemorrhoidectomy, fistulectomy, and sphincterotomy have on his employment and daily life.  In this regard, at his September 2008 RO hearing and at his October 2008 VA examination, the Veteran stated that he has difficulty maintaining employment due to problems sitting for prolonged periods, and he states that his disability limits his physical activity.  The Veteran also argues that he lost his last job due to excessive absences related to his disability.  The Board has interpreted these statements as raising the matter of the Veteran's entitlement to a higher rating on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b).

The Board notes that, in evaluating the claim on appeal, the RO has not explicitly considered 38 C.F.R. § 3.321(b).  To avoid any prejudice to the Veteran, the RO should consider the matter of an extra-schedular rating, in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  However, prior to such adjudication, the Board finds that further development of the claim is warranted.

During the Board hearing, the Veteran's representative identified recent VA treatment records from the VA Medical Center (VAMC) in Pittsburgh, Pennsylvania.  The records have not yet been associated with the claims file.

Accordingly, on remand, the RO should obtain and associate with the claims file all outstanding VA medical records.  The claims file currently includes outpatient treatment records from the VAMC in Pittsburgh, Pennsylvania, dated through March 5, 2008.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding records of VA treatment and/or evaluation of the Veteran since March 5, 2008.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The Veteran's representative also contends that the Veteran's prior VA examinations were inadequate as the Veteran's predominant disability is fecal leakage rather than hemorrhoids, and the Veteran was only provided with hemorrhoid examinations.

Review of the claims file reveals that the Veteran was afforded VA examinations in February 2002 and October 2008.  In February 2002, the Veteran had no hemorrhoids or evidence of fecal leakage.  The Veteran had normal rectal tone, no fissures, and no signs of anemia.  On October 2008 VA examination, the Veteran had no obvious external hemorrhoids.  The Veteran denied any frequent incontinence or fecal leakage or involuntary bowel movements requiring a pad.  He denied any thrombosis of the hemorrhoid.  He denied any complications, infections, or further surgeries.  The Veteran denied any rectal prolapse or fecal leakage.  He denied any rectal bleeding other than superficial bleeding when wiping after a hard bowel movement.  He also denied any anal infection, proctitis, fistula, neoplasm, or malignancies.  The Veteran was diagnosed with a hemorrhoidectomy in 1985-1986, which had resolved.

A September 2008 anal examination revealed a normal rectal exam, without visible external hemorrhoids.

Despite the past denials of fecal leakage, the Board finds that, after obtaining updated VA treatment records, in the event that the RO determines that the record establishes the existence of any fecal leakage, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for higher rating (as this claim, emanating from an award of service connection  will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file copies of any notice of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

Prior to arranging for the Veteran to under further examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the appellant another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  In adjudicating the claim, the RO should consider whether the Veteran's service-connected disability warrants consideration under Diagnostic Code 7332, for impairment of sphincter control of the rectum and anus.  The RO should also consider and discuss whether "staged rating" (assignment of different rating for different periods of time, based on the facts found), pursuant to Fenderson (cited above) is warranted, as well as whether the criteria for invoking the procedures for assignment of a compensable extra-schedular rating, pursuant to 38 C.F.R. § 3.321, are invoked at any point since the effective date of the award of service connection.  

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Pittsburgh VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran, since March 5, 2008.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  The RO's letter should explain how to establish entitlement to an initial, compensable rating for residuals of status post hemorrhoidectomy, fistulectomy, and sphincterotomy, to include on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  If any newly-obtained evidence reveals that the Veteran is currently suffering from fecal leakage, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.

The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

With respect to the Veteran's residuals of status post hemorrhoidectomy, fistulectomy, and sphincterotomy, the examiner should describe in detail all current symptoms from the disability, to include the presence of any external or internal hemorrhoids, persistent bleeding, anemia, or fissures.  If hemorrhoids are present, the examiner should provide an assessment of the severity of each such manifestation (as mild, moderate, or large or thrombotic).  The examiner should also discuss whether the Veteran suffers from any impairment of sphincter control.  If so, the examiner should provide an assessment of the severity of such impairment (as healed or slight without leakage; constant slight or occasional moderate leakage; occasional involuntary bowel movements, necessitating wearing of pad; extensive leakage and fairly frequent involuntary bowel movements; or, complete loss of sphincter control).

The examiner should also comment on any other functional effects of the disability on the Veteran.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.

5.  If the Veteran fails to report for any scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for residuals of status post hemorrhoidectomy, fistulectomy, and sphincterotomy, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, in light of all pertinent evidence and legal authority.  The RO should consider and discuss whether the Veteran's service-connected disability warrants consideration under Diagnostic Code 7332, for impairment of sphincter control of the rectum and anus, as well as whether staged rating of the disability, pursuant to Fenderson (cited above), is warranted.

8.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


